DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “drive transmission”, “dog clutch”,  “a centrally locating engagement pin”, “cone system”, “latch mechanism arranged to connect the tool to the feed out apparatus”, “latching portion”, “  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 2-17 objected to because of the following informalities:  
“A forage bale feed out apparatus” in line 1 in all claims 2-17 should be “the forage bale feed out apparatus”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 13 recites the limitation “the drive transmission”. There is insufficient antecedent basis for this limitation in the claim. The limitation “a drive transmission” has not been previously cited. In addition, it is unclear what the drive transmission is connected to and how it operates with rest of the claim limitations. Additionally, the drawing fails to show the elements “dog clutch”, “centrally locating engagement pin” and “cone system” to understand how they are supposed to work with the rest of the claimed elements.


	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 4, 6-10, 12, 15-17 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Scorgie (GB 2048211).
Regarding claim 1, Scorgie discloses a forage bale feed out apparatus (Fig. 1-2) comprising: a chassis (frame of the bale feedout apparatus) arranged to be operatively mounted on or in association with a vehicle in use (T); feed out means comprising a feed out roller (12) having an axis of rotational symmetry () about which the roller is arranged to rotate, a drive motor (implicitly disclosed) arranged to rotate the feed out roller, conveying means (9) for urging a bale (2) towards said feed out roller as the size of a bale diminishes; the feed out roller is located at a feed out region, and wherein the conveying means is orientated such that the end of the conveying means (9) proximate the feed out region is elevated towards the axis of rotational symmetry of the feed out roller (examiner notes that when the bale feed out apparatus 
Regarding claim 4, Scorgie discloses a forage bale feed out apparatus as claimed in claim 1, wherein the chain conveyor is substantially flat (see Fig. 1 top surface of 9 is flat) along a major portion of its length. 
Regarding claim 6, Scorgie discloses a forage bale feed out apparatus as claimed in claim 1, wherein the chassis includes a lower section with engaging portions for enabling linkage to a vehicle (see Fig. 2). 
Regarding claim 7, Scorgie discloses a forage bale feed out apparatus as claimed in claim 1, wherein the chassis includes a sub frame (13) upon which the feed out roller is mounted and an under shield (bottom most frame as shown in Fig. 1 and 2 shields bale from falling). 
Regarding claim 8, Scorgie discloses a forage bale feed out apparatus as claimed in claim 1, wherein the chassis includes a back frame (1) for restricting rearward movement of a forage bale (bale inside the bale feed out apparatus is blocked by 1 and its assembly to fall out from the back). 
Regarding claim 9, Scorgie discloses a forage bale feed out apparatus as claimed in claim 1, wherein the conveying means for urging a bale is mounted within a cradle (4, 14, bottom most frame which holds the bale to not fall to the ground, and rear most frame where 1 is mounted that hold the bale is interpreted as a cradle) mounted on the chassis. 
Regarding claim 10, Scorgie discloses a forage bale feed out apparatus as claimed in claim 9, wherein the cradle has a frame dimensioned to support a large round bale (see Fig. 1-2) in use and to restrict the lateral movement (left and right movement as viewed in Fig. 1) of the bale such that the outer curved periphery of the bale is maintained in engagement with the feed out roller means (see Fig. 1). 
Regarding claim 12, Scorgie discloses a forage bale feed out apparatus as claimed in claim 1, wherein the feed out rollers (12) and spreader roller (19) are parallel and driven in the opposite direction (see arrows shown in Fig. 1), maximum wrap and maximum throw (examiner interprets that these rollers provide maximum wrap and throw to their capabilities). 
Regarding claim 15, Scorgie discloses a forage bale feed out apparatus as claimed in claim 1, wherein the chassis further comprises a foot portion (13). 
Regarding claim 16, Scorgie discloses a forage bale feed out apparatus as claimed in claim 1, wherein the foot portion includes a sprung element (13a) providing a degree of shock absorbency, so as to prevent damage to the component parts of the apparatus and/or tool from rough handling onto the ground (examiner notes that if there is a rock or any solid material between 12 and 11, the sprung element will prevent damage to the roller 12).
Regarding claim 17, Scorgie discloses a forage bale feed out apparatus as claimed in claim 1, wherein the apparatus is adapted to accept and operate with round or square bales (apparatus is capable of accepting both round or square bales).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scorgie (GB 2048211).
Regarding claim 11, Scorgie discloses a forage bale feed out apparatus as claimed in claim 1.
Scorgie is silent to wherein the spreader tool comprises a bolt on spreader accessory. 
However, the examiner takes official notice that a person of ordinary skill in the art at the time of filing would recognize that the spreader tool (19) of Scorgie is a tool that is easily worn and that easily worn parts are made to be replaceable. To make a tool that replaceable one would make the tool so that it can be easily disassembled from the rest of the assembly. A bolt or a screw is well known fastener that is used to fasten two parts that are movable and replaceable. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a known fastener to fasten the spreader tool of Scorgie in order to easily replace when worn.
As best understood, regarding claim 13, Scorgie discloses a forage bale feed out apparatus as claimed in claim 1.
Scorgie is silent to wherein the drive transmission includes a dog clutch with a centrally locating engagement pin and cone system. 
. 
Claim 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scorgie (GB 2048211) in view of Vahlkamp (US 4195958).
Regarding claim 2, Scorgie discloses a forage bale feed out apparatus as claimed in claim 1.
Scorgie is silent to wherein the conveying means is a chain conveyor. 
Vahlkamp teaches a similar bale feed out apparatus comprising a conveying means (32) which is a chain conveyor (32 is a chain conveyor).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the conveying means of Scorgie with the chain conveyor as taught by Vahlkamp in order to provide a sufficient and well known conveying means to convey the bale on a bale feed out apparatus.  
Regarding claim 3, modified Scorgie teaches a forage bale feed out apparatus as claimed in claim 1, the conveying means including outwardly extending teeth (see Fig. 3: 32 has teeth protruding radially outwards at intervals to increase friction to draw out feed from a bale) at intervals therealong which teeth co-operate in use to draw out feed from a bale. 

Allowable Subject Matter
Claims 5 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter:  
the prior art does not disclose or render obvious a forage bale feed out apparatus comprising "... wherein the chain conveyor is arranged to elevate from a lowest point of the conveyor (right end as shown below) to a highest point (left end as shown below), the highest point being located above the substantially flat portion of the conveyor, being above the location of the axes of rotational symmetry of each of the feed out rollers and being proximate the feed out region…" as set forth in claim 5. Neither the prior art nor any combination thereof anticipates nor renders the claimed invention obvious. Accordingly claim 5 is deemed patentable over the prior art of record.
the prior art does not disclose or render obvious a forage bale feed out apparatus comprising “a latch mechanism arranged to connect the tool to the feed out apparatus, the connection and latching portion providing a rising feature such that the spreader roller tines are urged into engagement and into a predetermined alignment before the latch mechanism is latched in and completed.” as set forth in claim 14. Neither the prior art nor any combination thereof anticipates nor renders the claimed invention obvious. Accordingly claim 14 is deemed patentable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion	
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 3552463 teaches a similar forage bale feed out apparatus comprising a chain conveyor, feed out roller, and a spreader roller. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY YEONJIN KIM whose telephone number is (571)272-1866.  The examiner can normally be reached on M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BOBBY YEONJIN KIM/Examiner, Art Unit 3725                                                                                                                                                                                                        



/GREGORY D SWIATOCHA/Primary Examiner, Art Unit 3799